IN THE
                         TENTH COURT OF APPEALS

                                No. 10-16-00417-CV

      IN THE INTEREST OF E.J., J.J., V.J., AND C.J.X., CHILDREN,



                          From the 85th District Court
                              Brazos County, Texas
                        Trial Court No. 15-000408-CV-85


                                        ORDER

      Appellants’ pro se response to their counsel’s Anders brief was due March 7, 2017.

They request an extension of time in the amount of 20 days to file the response.

Appellants’ request is granted. The pro se response is due March 27, 2017.


                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed March 22, 2017